Applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 6/30/2022 to claims 14, 15, 16, 19, 21-23, 27-30 and 32 have been entered. Claims 17-18, 20, 25-26 and 33-34 have been canceled. Claims 35-41 have been added. Claims 14-16, 19, 21-24, 27-32 and 35-41 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Priority
The instant Application is a Divisional Application of 14/775,998, which is a 371 National Stage Entry of PCT/US2014/028166, filed on 03/14/2014, which claims benefit of U.S. Provisional Application No. 61/790,410, filed on 03/15/2013.

Claim Rejections - 35 U.S.C. § 112 - Written Description
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 19, 21-24, 27-32 and 35-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 14 and 40 recite the limitation of the “magnetic nanoparticles at a concentration effective for magnetically induced, uniform rewarming of the cryopreserved biomaterial”. The first issue is the lack of support for a concentration that is “effective for magnetically induced, uniform rewarming”. The specification is silent as to any concentration of magnetic nanoparticles that is effective for “uniform” rewarming. The specification is silent as to any functional link between the concentration of magnetic nanoparticles and the result of “uniform” rewarming. 
Uniform rewarming of biomaterial is not linked to the concentration of the magnetic nanoparticles in the specification and this variable depends on other factors such as the type and distribution of magnetic nanoparticles, the type of electromagnetic energy, as well as the type of biomaterial (e.g., tissues, organs, cells, cell suspension, etc) for example. Indeed the specification states that “uniformity in heating may depend mainly on the magnetic nanoparticle distribution” (page 13 lines 10-12). Similarly, the specification states that “[t]he idealized case of uniform heat generation implies a sufficiently uniform distribution of nanoparticles” (page 19 lines 3-4), and that “magnetic nanoparticle aggregation and confinement can lead to changes in heating behavior” (page 12 lines 31-32). The specification provides a link between magnetic nanoparticle distribution and uniform rewarming, but the specification does not contemplate that any specific level of concentration alone is effective for uniform rewarming. Indeed, the specification even models the importance of particle distribution, and not concentration, for uniform rewarming. Figure 14 of the specification illustrates that non-uniform mNP distribution results in non-uniform heat generation within the biomaterial. 
Therefore there is a lack of written description for the limitation of the “magnetic nanoparticles at a concentration effective for magnetically induced, uniform rewarming of the cryopreserved biomaterial”.
The second issue is that the claims 30, 35, 37-38 and 40 define the “concentration” of the nanoparticles that is effective for uniform rewarming, but the specification does not contemplate that any of the specifically claimed concentrations are effective for uniform rewarming. The claimed concentrations are not limited to concentrations with uniform distribution, but are simply claimed as the total amount of nanoparticles in the total volume of solution. In other words, a cluster or aggregate of nanoparticles would still read on the claimed concentration as long as the total amount of nanoparticles by weight, per total amount of solution, was within the claimed range. As discussed above, the specification makes it clear that it is the distribution of nanoparticles, not the concentration, is important for uniform rewarming. The specification does not provide any support for the claimed concentrations alone being effective for uniform rewarming. Therefore there is a lack of written description for the limitations of the specifically claimed ranges of concentrations of magnetic nanoparticles, wherein said concentrations are effective for uniform rewarming.

Claim Rejections - 35 U.S.C. § 112 - Lack of Enablement
Claims 14-16, 19, 21-24, 27-32 and 35-41 remain/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands, 8 USPQ2d 1400 (CAFC 1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation.’” (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary; (2) the amount or direction or guidance presented; (3) the presence or absence of working examples; (4) the nature of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  While all these factors are considered, a sufficient number are discussed below so as to create a prima facie case. 
Independent claims 14 and 40 are directed to a method of rewarming a cryopreserved biomaterial, where the method comprises subjecting a cryopreserved biomaterial to electromagnetic energy.  The claim further indicates within a wherein statement that the cryopreserved biomaterial is cryopreserved in a cryoprotective composition, the cryoprotective composition comprises a cryoprotective agent and magnetic nanoparticles, and that the “magnetic nanoparticles at a concentration effective for magnetically induced, uniform rewarming of the cryopreserved biomaterial”. 
The claims are not enabled for uniform rewarming.  In order to uniformly rewarm the biomaterial in the claims, the concentration of the magnetic nanoparticles is not the only factor that has to be considered to produce the claimed uniformed warming.  Other factors such as the type of magnetic nanoparticles within the cryoprotective composition, the size of the magnetic nanoparticles, of distribution of the magnetic nanoparticles, the type of electromagnetic energy, the type of cryoprotective agent, as well as the type of biomaterial (e.g., tissues, organs, cells, cell suspension, etc) are also factors for uniform rewarming.  
Although the relative skill of those in the art (6) is very high (i.e., 10-15 years of combined technical training and laboratory experience) for the use of magnetic nanoparticles, there is a complex interplay involved between the biomaterial to be cryopreserved, the electromagnetic energy that is applied to the biomaterial and of each of the above additional factors within the cryoprotective composition that are needed in order to achieve (when there is adequate intensity that is sufficient to excite the magnetic nanoparticles) for “uniform” rewarming.  
While the independent claims limit to the “magnetic nanoparticles at a concentration effective for magnetically induced, uniform rewarming of the cryopreserved biomaterial”, as stated in the above Written Description rejection there is not support for concentrations of magnetic nanoparticles, wherein said concentrations are uniform rewarming. There are multiple factors that are important in order to achieve such uniform rewarming effects, such as particle dispersion and type of tissue and energy source, and these factors have to be considered and optimized. The claims do not provide any guidance regarding how to optimize such factors that result in uniform rewarming of the cryopreserved biomaterial with minimal damage (i.e., (2) the amount or direction or guidance presented is low).  Since the claims are amorphous (i.e., (8), the breadth of the claims is extensive) with regard to the above biomaterial and each of the above additional factors within the cryoprotective composition, (1) the quantity of experimentation necessary is high.  Accordingly, there is an undue burden of experimentation to achieve such results. 
With regard to the state of the art (5) and predictability/unpredictability in the art (7), the originally filed specification recognizes that in addition to the electromagnetic energy involved, the interplay of interacting effects such as aggregation/dispersion of the nanoparticles, structure of the suspending phase, and temperature-dependent magnetic behavior may be quite complicated (page 18, lines 1-2).  For example, the originally filed specification indicates that that for crystallized ice and glassy VS55 (an optimized cryoprotectant cocktail) phases there is an apparent increase in specific absorption rate (SARFe) for the 10 mg Fe/ml case over the 5 mg Fe/ml case, where in the absence of interparticle interactions, SARFe is expected to be independent of magnetic nanoparticle concentration (page 14, line 23, page 17, lines 28-30).  However, the specification indicates that increase in SARFe with increased magnetic nanoparticle concentration might suggest an inverse trend to the aggregation effects observed at room temperature (page 17, line 31, to page 18, line 1).
It is additionally noted that in comparing two cryoprotectants the critical cooling and heating rates just between these two agents vary greatly (Table 2).
Additionally, the originally filed specification indicates that the idealized case of uniform heat generation implies a sufficiently uniform distribution of nanoparticles, however, there are many cases where the magnetic nanoparticle distribution may not be perfectly uniform (page 19, lines 5-7). 
In view of this, the originally filed specification recognizes that the interacting effects of aggregation/distribution of nanoparticles, structure of the suspending phase, and temperature-dependent magnetic behavior may be quite complicated.  In view of the breadth of the claims with respect to the types of biomaterials (e.g., tissues, organs, cells, cell suspension, etc.) and the type of cryoprotective agents providing wide ranging critical cooling and heating rates, and the total lack of guidance on how to achieve particle dispersion, there is an undue burden of experimentation based on such broad based claim elements to utilize a concentration of nanoparticles that is effective for uniform rewarming of the total breath of possible biomaterial. The broad scope of biomaterials may have greatly different densities, sizes, and non-uniform structures, there is no guidance in the specification as to how the issues of variables such as distribution of nanoparticles and energy sources should be controlled to allow for uniform heating over the breath of biomaterials.
The closest prior art, Gabbai (WO 2007/077560; 2007), recognizes that suitable thawing (i.e., rewarming) and recovery is essential to cell survival and recovery (page 26, lines 15-17).  To prevent ice crystal consolidation and large intracellular ice crystal formation that are detrimental to cell survival, the cryoprotected cellular matter (i.e., a cryopreserved biomaterial in a cryoprotected composition) should be thawed as rapidly as possible, where any heating method can be employed including electromagnetic radiation (page 26, lines 19-26, claims 1-3).  Gabbai teaches that cryoprotective compositions and methods of using (i.e., cryopreserving and rewarming) were known, where compositions comprises cell matter (i.e. a biomaterial, such as cells, cell culture, cell suspension, tissue or organ), a buffer or medium, a cryoprotective agent (e.g., among others, dimethyl sulfoxide (DMSO), ethylene glycol, glycerol, polyethylene glycol) and nanoparticles with a core ferroelectric material or ferromagnetic material. Gabbai also teaches that the cell matter (i.e., biomaterial) which can be permeated (perfused) or suspended in the cryoprotective composition, reduces the injury of cells (e.g., mechanical injury caused by intracellular and extracellular ice crystal formation) during freezing and thawing, where the rate of heating (i.e., rewarming) may be at least 30-60°C per minute and that the long-range interactions between the nanoparticles lends to the unique characteristics of the cryoprotective composition, where the nanostructures provide a stabilizing environment. Gabbai however, does not provide any guidance as to how to control or optimize any parameters to achieve “uniform” rewarming.
In view of above, where the prior art recognizes that biomaterials can be cryoprotected within known agents and rewarmed at known temperature rates that promote cell survival, and applicant’s specification provides that the interplay of interacting effects such as aggregation, structure of the suspending phase, and/or temperature-dependent magnetic behavior may be quite complicated, the instant claims are so broad for the claimed parameters (e.g., the claimed biomaterial and each of the discussed additional factors within the cryoprotective composition), there is an undue burden of experimentation based on parameters other than electromagnetic energy that contribute to “uniform rewarming” of the biomaterial. In view of the above, given the breadth of the claims, the state of the art, the teachings of the specification, an undue quantity of experimentation is required to make and/or use the invention to achieve “uniform rewarming”.

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 35 and 41 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 35 recites the limitation “wherein the concentration of the magnetic nanoparticles in the cryoprotective composition comprises between about 1 mgFe/mL to about 100mgFe/ml when the cryopreserved specimen is suspended in the cryoprotective composition and the concentration of the magnetic nanoparticles in the cryoprotective composition comprises between about 0.1 mg Fe/mL to about 30 mg Fe/mL when the cryopreserved specimen is perfused with the cryoprotective composition”. Therefore the concentration of the nanoparticles in the claimed product are different depending on if (1) a specimen is perfused with the composition or (2) a specimen is suspended with the composition. Claim 35 depends from claim 14, which limits to the “cryopreserved biomaterial” being “suspended in and/or perfused with the cryoprotective composition”.  The issue is that independent claim 14 specifically provides the option of a specimen being both perfused and suspended in the claimed composition, and dependent claim 35 does not limit to selecting only one option of being either perfused or suspended. It is unclear how the composition can simultaneously have two different concentrations of nanoparticles when a specimen is both perfused and suspended in the composition.  As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. If applicant intended the two options to be alternatives, amending “and/or” in claim 14 to “or” would resolve this issue. 
Claim 41 is also indefinite as it limits to “suspending in and/or perfusing the biomaterial in the cryoprotective composition”, which claim 40, from which claim 41 depends, limits to two different concentrations based on if the biomaterial is perfused or suspended. It is unclear how the composition can simultaneously have two different concentrations of nanoparticles when a specimen is both perfused and suspended in the composition.  As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. If applicant intended the two options to be alternatives, amending “and/or” in claim 41 to “or” would resolve this issue. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation “organs”, and the claim also recites “portions of organs” and “cells” which is the narrower statement of the range/limitation. Similarly, claim 35 recites the broad recitation “tissues”, and the claim also recites “portions of tissues” and “cells” which is the narrower statement of the range/limitation. Furthermore, claim 35 recites the broad recitation “cells”, and the claim also recites “a cell suspension” and “a cell monolayer” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.	
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the amended claims are enabled. Applicant states “uniform rewarming can be achieved due to dispersal of the mNPs prior to cryopreservation in the cryopreserved composition” and that “the biomaterial can be uniformly rewarmed by magnetic heating at a heating rate that minimizes biomaterial damage”. However, as discussed at length above, the instantly claimed method is totally silent as to dispersion of the mNPs but rather specifically limits to the “concentration” of the nanoparticles that is effective for uniform rewarming. Indeed, just as highlighted in the applicant’s arguments, the originally filed specification recognizes that the interacting effects of aggregation/distribution of nanoparticles, structure of the suspending phase, and temperature-dependent magnetic behavior may be quite complicated.  In view of the breadth of the claims with respect to the types of biomaterials (e.g., tissues, organs, cells, cell suspension, etc.) and the type of cryoprotective agents providing wide ranging critical cooling and heating rates, and the total lack of guidance on how to achieve particle dispersion, there is an undue burden of experimentation based on such broad based claim elements to utilize a concentration of mNPs that is effective for uniform rewarming of the total breath of possible biomaterial. The broad scope of biomaterials may have greatly different densities, sizes, and non-uniform structures, there is no guidance in the specification as to how the issues of variables such as distribution of nanoparticles and energy sources should be controlled to allow for uniform heating over the breath of biomaterials.
Applicant asserts that Gabbai did not disclose methods of uniformly rewarming biomaterials, as conduction, convection, and radiation rely on heat to be transferred from the cryopreserved composition’s surface and so are inherently non-uniform. However, as stated above, just as the applicant’s method Gabbai teaches the use of electromagnetic radiation. Applicant’s assertion that general electromagnetic radiation is not sufficient for “uniform rewarming” supports the lack of enablement rejection above. It is further noted that not of the claims limit to a specific source of the “electromagnetic energy”, but rather dependent claim 15 only broadly limits to said energy comprising “an alternating magnetic field” and/or “a rotating magnetic field”. There is no further guidance as to the very broad type of energy applied in the method. Therefore this argument does not support a position of enablement. 
Applicant highlights that Gabbai goes on to indicate that the electromagnetic radiation involves the use of “microwave ovens and similar devices”. Applicant alleges these devices do not enable a method of magnetic, uniform heating of the cryopreserved biomaterial as in the present claimed method. As an initial matter, this line of argument, that it is not known in the field how to use the claimed method to achieve “uniform” rewarming supports the above enablement rejection. Applicant highlights that the specification states previous attempts using microwave (100s of MHz to GHz) thawing demonstrate high heating but with the inherent limitation of non- uniformity in heating due to dielectric coupling of the field with polar molecules, and inhomogeneity will occur even with the use of uniform fields due to variations in the dielectric properties, attenuation of the field (e.g., caused by skin depth), and/or the shape of the sample. Applicant concludes that the devices of Gabbai, which transfer heat directly to the cryopreserved biomaterial, are inherently non-uniform, and will not produce uniform heating as in the claimed method, where the heat is generated by mNPs dispersed in the cryopreserved composition in a RF field. First, it is noted that Gabbai teaches electromagnetic radiation involves the use of “microwave ovens and similar devices”, and that the claimed method limits to “applying electromagnetic energy”. In other words, the electromagnetic energy applied by Gabbai’s “microwave ovens and similar devices” is the same as the active step in the claimed method. It is further noted that applicant’s cited portion of the specification relates to heating using microwaves without radiofrequency susceptible magnetic nanoparticles, whereas Gabbai specifically teaches using applicant’s preferred radiofrequency susceptible magnetic nanoparticles. Second, it is noted that applicant’s preferred electromagnetic energy is an alternating magnetic field (claim 15) which Sun et al (2016, Materials, 9(231) 1-24; reference U; see page 4) is cited solely as evidence that alternating magnetic fields are generated by microwaves. Regarding applicant’s arguments that other factors such as “dielectric properties, attenuation of the field (e.g., caused by skin depth), and/or the shape of the sample” can affect the ability to achieve uniform heating, the examiner agrees and this is part of the basis for the lack of enablement rejection. 
Applicant generally summarizes that the instant specification highlighting that it teaches some examples of cryoprotective agents, nanoparticles, and rates of heating along with working examples for practicing the method.  Applicant alleges “that the currently amended claims contain subject matter that is complex due to the previously uncharacterized performance of magnetic nanoparticle (mNP) heating in cryoprotective compositions at temperatures relevant for cryopreservation, but is now described in the Specification in such a way as to enable one skilled in the art to make and use the invention as claimed.” However, none of these general statements provide any evidence that there is sufficient direction in the as filed specification to enable a person of ordinary skill in the art to use the claimed method to achieve “uniform” heating. As even the applicant highlights in their remarks above, there are numerous other factors to be considered for successful uniform heating, and as stated in the lack of enablement rejection there is insufficient guidance in the instant specification. 
Applicant further “asserts that the interplay between these factors and the resulting effect on the magnetic heating rate in a cryopreserved state was unknown prior to the characterization of the magnetic particle heating disclosed in the present Specification.” Again, this statement agrees with the rejection above that the level of skill in the art for using the claimed method is low. Applicant continues by alleging that the “dispersal of the mNPs throughout the cryopreserved composition results in uniform, high heating rates throughout the composition to minimize biomaterial damage”. However, the instant specification is totally silent as to how a person of ordinary skill in the art would achieve the required critical particle dispersion. Therefore, even if this one critical factor were the only critical factor, there is insufficient guidance in the specification to achieve to required level of dispersion. 
Applicant presents Exhibits A and B showing examples wherein the inventors on the instant application were allegedly able to achieve uniform rewarming of an unnamed specimen (Exhibit A) and kidney tissue (Exhibit B). Applicant highlights that the examples here use different possible embodiments of the claimed method. However, Exhibit A does not even discuss what biomaterial is used, and only Figure H relates to uniform heating. While the figure does appear to show the same rate of heating in three probes, this experiment only tests one concentration of particles, at one heating strength using an “RF coil” on an unnamed material. It is not even clear if said material is a “biomaterial” as claimed. The claims are further totally silent as to the use of a “RF coil” which is used in this example. Regarding Exhibit B, like Exhibit A this one example of warming a kidney uses one concentration of particles at one heating strength using an “RF coil”. Importantly Figure 4A of Exhibit B shows that the heating was not uniform across all of the probes (see figure included below).

    PNG
    media_image1.png
    464
    1048
    media_image1.png
    Greyscale

Therefore these data (1) do not establish that there is sufficient guidance in the as filed specification to enable the broadly claimed method, and (2) the Exhibit B supports the rejection that uniform heating using the claimed method is not achieved. Therefore these arguments are not persuasive. 
Conclusion

No claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653